Citation Nr: 9924891	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-00 232	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an effective date prior to January 26, 
1995 for a 30 percent evaluation for temporomandibular joint 
dysfunction (TMJ).

2.  Entitlement to an increased evaluation for residuals of 
nasal fractures, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
November 1993.

As a preliminary matter, the Board of Veterans' Appeals 
(Board) notes that in a rating decision of June 1994, the 
Winston-Salem, North Carolina Regional Office of the 
Department of Veterans Affairs (VA) in part, granted service 
connection for a history of nasal fractures and TMJ 
dysfunction, and assigned noncompensable evaluations for both 
disorders.  In April 1996, the veteran requested that her 
claims folder be transferred to the St. Petersburg, Florida 
Regional Office (RO) of the VA.

This case comes before the Board from a rating decision of 
July 1997 from the St. Petersburg, Florida VARO, which in 
part, denied an effective date prior to January 26, 1995 for 
a 30 percent evaluation for TMJ and continued to deny an 
increased (compensable) disability evaluation for residuals 
of nasal fracture.  In an October 1998 rating decision, the 
RO reduced the evaluation of the veteran's TMJ disorder from 
30 percent to 10 percent disabling, effective December 1, 
1998, following a December 1997 rating decision which 
proposed to reduce the TMJ disorder. 

The veteran testified before the undersigned Member of the 
Board at a videoconference hearing held at the RO in March 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

Additionally, the Board notes that the veteran has raised 
claims alleging entitlement to service connection for ear 
problems, including tinnitus and hearing loss as secondary to 
her service-connected TMJ.  These issues are referred to the 
RO for further development.


REMAND

The veteran contends in essence, that she is entitled to an 
effective date earlier than January 26, 1995 for a 30 percent 
evaluation for TMJ.  She further contends in essence that her 
TMJ disorder should not have been reduced from 30 percent to 
10 percent and that the disorder is more severe than 
currently or previously evaluated.  She further contends that 
she is entitled to an increased evaluation for her service-
connected residuals of nasal fractures.

Initially, some procedural anomalies in this case require 
clarification.

As previously indicated, in a rating decision dated in June 
1994, the Winston-Salem, North Carolina Regional Office in 
part, granted service connection for a history of nasal 
fractures and for a TMJ dysfunction, and assigned 
noncompensable evaluations for both disorders.  Notification 
of this decision was sent to the veteran on June 27, 1994.  

Following this decision, the veteran filed a written 
document, which included a claim for an increased rating for 
her TMJ on January 26, 1995.  Specifically, the veteran 
stated "I also want to have a reevaluation of the jaw 
condition for which I am service connected as I believe the 
condition has worsened."  Although the veteran filed this 
claim within one year of the June 27, 1994 notification of 
the original rating decision, this claim cannot be reasonably 
construed to express disagreement with the June 1994 original 
rating decision, and thus did not initiate an appeal of this 
decision.  See 38 C.F.R. §§ 20.200, 20.201 (1998).  The 
Winston-Salem, North Carolina Regional Office treated this 
document as a claim for increased evaluation of the TMJ. 

The veteran subsequently filed another written document 
containing numerous allegations and contentions on March 27, 
1995, which appears to have been received by the Regional 
Office on April 6, 1995, within the one year appellate period 
of the June 1994 rating decision.  This document contains the 
following assertions: "I never knew I received 0% for both 
my nose and jaw (TMJ).  I definitely have a case here...I am 
very upset about the nose and jaw situation because no one 
examined my jaw..."  Clearly the sentiments expressed in 
this document meet the criteria for a notice of disagreement 
with the portions of the June 1994 rating decision which 
granted service connection for residuals of nasal fractures 
and TMJ and assigned noncompensable evaluations for both 
conditions.  38 C.F.R. § 20.200, 20.201 (1998).

Thereafter, in an October 1995 rating decision, the Winston-
Salem, North Carolina Regional Office granted an increased 
evaluation from 0 percent to 30 percent for TMJ, and 
determined that the effective date of the 30 percent 
evaluation was January 26, 1995, the date the Regional Office 
received the aforementioned claim document.  

A statement of the case (SOC) regarding the issue of the 
noncompensable evaluation for residuals of nasal fractures 
was furnished by the St. Petersburg, Florida RO on November 
13, 1997.  The veteran filed her substantive appeal regarding 
this issue on December 17, 1997, within 60 days of the SOC.  
Thus the veteran's appeal of the June 1994 rating decision 
regarding the issue of an increased (compensable) evaluation 
for residuals of nasal fractures is timely perfected.  
38 C.F.R. § 20.302 (1998).  

While the veteran's appeal was pending, the RO increased the 
evaluation of the veteran's residuals of nasal fractures to 
10 percent disabling in an October 1998 rating decision.  The 
RO determined that the disability should be evaluated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6502 for deviated 
septum, which provides the maximum benefit of 10 percent 
under that particular DC.  The RO notified the veteran in a 
November 1998 letter that this is a complete grant of 
benefits on appeal.

In this regard, the Board notes that in AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) held that a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits is awarded."  Id. at 38.  The Court did not further 
define the term "maximum available benefits."  In the case 
presently before the Board, the veteran has been awarded a 10 
percent evaluation for the nasal fracture under DC 6502, 
which is the maximum allowable benefit under that DC.  
However, the Board finds that there may be additional DC's to 
be considered that would allow a higher evaluation than the 
10 percent now assigned under DC 6502.  Specifically, it is 
noted that the findings from the most recent VA examination 
of the nose in March 1998 included findings of nasal 
obstruction; complaints of spontaneous rhinorrhea, especially 
in cold environments, and an obvious nasal deformity with the 
nose off of the midline to the right side of the face.  
Therefore, the DC for sinusitis, which allows for a higher 
than the 10 percent evaluation, may be applicable by analogy 
to the symptoms of rhinorrhea noted in this instance.  
Furthermore, the obvious nasal deformity can also be 
evaluated under the DC 7800 for scars, disfiguring of the 
head, neck or face.  This evaluation for disfigurement would 
involve consideration of a separate rating, in addition to 
the evaluation for the respiratory condition that is 
currently in effect.  See Esteban v. Brown, 6 Vet. App. 259, 
261  (1994) (a separate rating may be granted for a 
"distinct and separate" disability; that is, "when none of 
the symptomatology ... is duplicative ... or overlapping.").
 
Additionally, the potential may exist for a higher evaluation 
under the extraschedular provisions of 38 C.F.R. § 3.321 
(1998).  Thus, the RO's October 1998 rating decision's 
statement that the 10 percent evaluation is the maximum 
allowable under the law is inaccurate.  Furthermore, the 
record does not appear to include any written statement from 
the veteran expressly stating an intention to limit her 
entitlement to a 10 percent disability evaluation for the 
disability.  As this claim has remained open since the June 
1994 original grant of service connection for the residuals 
of nasal fractures, the RO should reajudicate this claim to 
include consideration and discussion of staged ratings.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

The matter regarding entitlement to an increased evaluation 
for TMJ has also remained open since the original grant of 
service connection in June 1994, followed by the April 1995 
NOD which is discussed above.  However, the RO has not 
furnished a statement of the case regarding this particular 
issue.  The filing of a notice of disagreement initiates an 
appeal, but as there is no substantive appeal of record as to 
this issue, this matter is not yet ripe for appellate review.  
38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.202.  Moreover, the Board notes that 
this matter is inextricably intertwined with the issue 
presently certified before the Board, regarding entitlement 
to an effective date prior to January 26, 1995, which was 
formally denied by the RO in its July 1997 decision.  As 
noted above, the effective date was based upon a claim for 
increased evaluation for TMJ having been filed on January 26, 
1995.  However, in view of the appeal shown to have been open 
since the original grant in June 1994, the possibility of the 
effective date of the 30 percent evaluation dating back to 
the date of original entitlement for service connection must 
be considered, as must the Court's decision in Fenderson, as 
it applies to this claim.  

Finally, this case also presents due process problems 
regarding the RO's October 1998 rating decision which reduced 
the evaluation of the veteran's TMJ disorder from 30 percent 
to 10 percent disabling as of December 1, 1998, following a 
December 1997 rating decision which proposed to reduce the 
TMJ disorder.  The veteran was notified of the RO's December 
1997 rating decision which proposed a reduced evaluation for 
her service connected TMJ by letter dated December 10, 1997.  
The veteran was notified of her right to request a hearing 
within 30 days, with payments to continue at the present 
level until the hearing is held, if she did so.  

On December 31, 1997, within 30 days of receiving notice of 
the proposed reduction, the veteran requested a hearing to 
present evidence and arguments on several different points in 
her claim.  The Board finds that there is no document 
currently associated with the claims file that notifies the 
veteran of a specific time, date and location for her 
requested hearing, nor evidence that such a hearing ever took 
place.  There is an internal memo dated in January 1998 
suggesting that a hearing request should be canceled due to 
lack of evidence, but discussed the evidentiary deficiencies 
in terms of the claim for an increased evaluation for 
residuals of nasal fractures.  

In October 1998, the RO issued the rating decision which 
reduced the TMJ evaluation from 30 percent to 10 percent 
disabling as of December 1, 1998.  The veteran filed a notice 
of disagreement with this decision in January 1999, which 
also clarified that she had intended the December 1997 
hearing request to invoke a predetermination hearing in the 
matter of the proposed reduction.  

According to 38 C.F.R. § 3.105(e) (i), Where the reduction in 
evaluation of a service connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments, currently being made, a 
rating proposing the reduction will be prepared setting forth 
all material facts and reasons, with notice sent to the 
beneficiary at the last address of record, and the veteran 
will have an opportunity for a predetermination hearing, 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  If a timely 
request is received, VA will notify the beneficiary in 
writing of the time and place of the hearing at least 10 days 
in advance of the scheduled hearing date.  The 10-day advance 
notice may be waived by agreement between VA and the 
beneficiary or representative.  Furthermore, if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i) (1998).  

Currently the file does not contain a hearing notification 
showing time, date and place of hearing in accordance with 
38 C.F.R. § 3.105(e)(i) (1998).  Nor is there evidence that a 
predetermination hearing ever took place or was scheduled.  
If such a document is not found to exist, the rating decision 
of October 1998, that reduced the veteran's evaluation from 
30 percent to 10 percent, is not a final rating decision, as 
the veteran would not have received adequate notification of 
the hearing, nor apparently was such hearing ever scheduled 
and as argued, she would be entitled to continue receiving 
payments at the previously established level pending a final 
determination.

Furthermore, the veteran has filed a timely NOD with the 
October 1998 reduction decision.  As in the case with the 
issue regarding the timely NOD with the June 1994 rating 
decision that, assigned a noncompensable evaluation for TMJ, 
the filing of a notice of disagreement initiates an appeal.  

The RO's failure to issue a statement of the case regarding 
the foregoing matters created a procedural defect which 
requires a remand under 38 C.F.R. § 19.9 (1998). See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Regarding the 
October 1998 decision, if the predetermination hearing 
requirements of 38 C.F.R. § 3.105 (i) have not been met, then 
this decision would not be a final determination and is not 
subject to appeal.  Thus the veteran would be required to 
file of notice of agreement upon the RO's subsequent issuance 
of a final determination on this matter in accordance with 
the due process requirements of 38 C.F.R. § 3.105.

Pursuant to the provisions of 38 C.F.R. § 19.9 (1998), "[I]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold, 9 Vet. App. 124, 130 
(1996) (Pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), an NOD 
initiate appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  Under such 
circumstances, however, the appeal will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.

In light of these foregoing circumstances, the Board finds 
that the case should be returned to the RO for the following 
actions.

1.  In order to assure that the record is 
complete if and when the appeal is 
returned to the Board, the RO should 
request the veteran to determine the 
names, addresses, and dates of treatments 
of any and all medical care providers who 
treated the veteran for her TMJ disorder 
and residuals of nasal fractures, not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and her representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  The RO should attempt to locate any 
written notification, showing of the time 
and place of the predetermination hearing 
(at least 10 days in advance of the 
scheduled hearing date), in compliance 
with 38 C.F.R. § 3.105(i) (1998).  If 
such notice is located, it should be 
associated with the claims folder, and if 
not, the failure to locate such 
notification should be documented in 
writing and associated with the claims 
folder.  

3.  If the RO can not document compliance 
with the provisions of 38 C.F.R. 
§ 3.105(i) (1998), another hearing should 
be scheduled, and all other action taken 
to comply with the provisions of 
38 C.F.R. § 3.105(i) (1998).  

4.  The veteran should be issued a SOC on 
the issue of entitlement to an increased 
evaluation for TMJ.  As this claim has 
remained open and pending since June 
1994, the SOC should discuss all the 
evidence generated since the initial 
claim was filed.  The veteran should be 
apprised of her right to submit a 
substantive appeal and to have her claim 
reviewed by the Board.

5.  Subject to the October 1998 rating 
decision being a final decision in 
accordance with the due process 
requirements of 38 C.F.R. § 3.015, the 
veteran should be issued a SOC on the 
issue of restoration of a 30 percent 
rating for TMJ.  The SOC should discuss 
all the evidence generated since the 
initial claim was filed.  The veteran 
should be apprised of her right to submit 
a substantive appeal and to have her 
claim reviewed by the Board.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an earlier effective date 
for a 30 percent evaluation, to include 
consideration of dating back the original 
date of the claim, if the veteran 
perfects her appeal of the original June 
1994 decision.  The RO should further 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for the residuals of nasal fractures to 
include consideration of applicable 
diagnostic codes for sinusitis and 
disfigurement with consideration of 
Esteban, supra.  The RO should also 
consider the appropriateness of referral 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (1998).  

7.  If any of the determinations remain 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations. 

When the above development has been completed, the veteran 
and her representative should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The appeal as the claims for an increased 
evaluation for TMJ and restoration of a 30 percent evaluation 
for TMJ will be returned to the Board following the issuance 
of the SOC only if it is perfected by the filing of a timely 
substantive appeal.  The purpose of this REMAND is to afford 
the veteran due process of law.  No inference should be drawn 
regarding the merits of the claims, and no action is required 
of the veteran until further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


